HARDIN, P. J.
Upon a former appeal from a nonsuit granted in this case, this court granted a reversal of the judgment then entered upon the nonsuit, and ordered a new trial. 69 Hun, 613, 25 N. Y. Supp. 1130. Since the trial, the learned judge who presided at the circuit, upon hearing a motion for a new trial on the case and exceptions, delivered an elaborate opinion discussing the various questions arising in the case, and I am inclined to advise an affirmance, upon the opinion so delivered by the trial judge. See, also, Griebel v. Printing Co., 60 Hun, 319, 14 N. Y. Supp. 848.
Judgment and order affirmed, with costs, upon the opinion delivered by the trial judge.
MARTIN and MERWIN, JJ., concur.